Citation Nr: 1119783	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  09-24 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an increased rating for mechanical low back pain, in excess of 10 percent prior to December 12, 2009, and in excess of 20 percent since December 12, 2009. 

2.  Entitlement to an increased rating in excess of 20 percent for degenerative disc disease of the cervical spine. 

3.  Entitlement to an increased rating in excess of 10 percent for right wrist carpal tunnel syndrome. 

4.  Entitlement to an increased rating in excess of 10 percent for left wrist carpal tunnel syndrome.

5.  Entitlement to an increased rating in excess of 10 percent for hypertension. 

6.  Entitlement to an increased rating in excess of 10 percent for residuals of right knee anterior cruciate ligament injury. 

7.  Entitlement to an increased rating for left knee anterior cruciate ligament injury, in excess of 0 percent prior to August 1, 2008, and in excess of 10 percent since August 1, 2008. 

8.  Entitlement to an increased (compensable) rating for onychomycosis. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

Appellant (the Veteran) had active service from September 1989 to October 1996.  

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St Louis, Missouri.

During the course of the claim, the RO has granted increased ratings for the Veteran's lumbar spine disability and left knee disability, but made the increased ratings effective after the date the claim for increase was received; thus, staged ratings are in effect for those claims.  Inasmuch as higher ratings are available before and after the effective dates of the ratings increased by the RO, and the Veteran is presumed to seek the maximum available benefit for a disability, the Board has characterized the lumbar spine and left knee issues differently than did the RO, as reflected on the title page.  See A.B. v. Brown, 6 Vet. App. 35, 38 (1993).  

The issue of increased rating for onychomycosis is addressed in the REMAND below and is therein REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claims herein decided has been accomplished.

2.  For the rating period prior to December 12, 2009, the Veteran's mechanical low back pain was manifested by range of forward flexion that exceeds 60 degrees, combined range of motion that exceeds 120 degrees, with no incapacitating episodes of intervertebral disc syndrome, and no associated objective neurological abnormalities.  

3.  For the rating period since December 12, 2009, the Veteran's mechanical low back pain has been manifested by range of forward flexion that exceeds 30 degrees, with no incapacitating episodes of intervertebral disc syndrome, and no associated objective neurological abnormalities.

4.  For the entire period of rating, the Veteran's degenerative disc disease of the cervical spine has been manifested by range of forward flexion that exceeds 15 degrees, with no associated objective neurological abnormalities.

5.  For the entire period of rating, the Veteran's right wrist carpal tunnel syndrome has been manifested by incomplete paralysis of the median nerve that is mild in degree.

6.  For the entire period of rating, the Veteran's left wrist carpal tunnel syndrome has been manifested by incomplete paralysis of the median nerve that is mild in degree.

7.  For the entire period of rating, the Veteran's hypertension has been manifested by diastolic pressure predominantly less than 110, and systolic pressure predominantly less than 200.

8.  For the entire period of rating, the Veteran's right knee anterior cruciate ligament injury has been manifested by knee or ankle disability that is less than moderate in degree.

9.  For the rating period prior to August 1, 2008, the Veteran's left knee anterior cruciate ligament injury was manifested by no lateral instability or recurrent subluxation, and normal range of motion, without pain, fatigue, weakness, or incoordination.

10.  For the rating period since August 1, 2008, the Veteran's left knee anterior cruciate ligament injury has been manifested by lateral instability that is moderate in degree; it is also manifested by extension that is not limited to 10 degrees, and flexion that is painful but not limited to 45 degrees.


CONCLUSIONS OF LAW

1.  For the rating period prior to December 12, 2009, the criteria for a disability rating higher than 10 percent for the service-connected mechanical low back pain were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2010). 

2.  For the rating period since December 12, 2009, the criteria for a disability rating higher than 20 percent for the service-connected mechanical low back pain have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2010).

3.  The criteria for a disability rating higher than 20 percent for the service-connected degenerative disc disease of the cervical spine have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2010).

4.  The criteria for a disability rating higher than 10 percent for right carpal tunnel syndrome have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8515 (2010).

5.  The criteria for a disability rating higher than 10 percent for left carpal tunnel syndrome have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8515 (2010).

6.  The criteria for a disability rating higher than 10 percent for hypertension have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.104, Diagnostic Code 7101 (2010).

7.  The criteria for a disability rating higher than 10 percent for a right knee anterior cruciate ligament injury have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5262 (2010).

8.  For the rating period prior to August 1, 2008, the criteria for a compensable disability rating for a left knee anterior cruciate ligament injury were not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5260, 5261 (2010).

9.  For the rating period since August 1, 2008, the criteria for a disability rating of 20 percent for a left knee anterior cruciate ligament injury have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5260, 5261 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2010).

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

In a January 2008 letter, the RO provided notice to the Veteran that addressed each of her claims for increased ratings, and which notified her of what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claims.  The RO also provided additional information regarding disability ratings and the criteria applicable to the Veteran's increased rating claims in compliance with a decision of the United States Court of Appeals for Veterans' Claims (CAVC) that was subsequently vacated by the Federal Circuit.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, and the Veteran's statements, and those of her representative.

In addition, the Veteran was afforded VA examinations in April 2008, April 2009, and December 2009.  The Board finds that these examinations were adequate with respect to the claims herein decided because each was performed by a medical professional based either on review of claims file or solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  Moreover, each examiner provided findings that address the rating criteria.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).

Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes (DCs).  38 C.F.R. § 4.27 (2010).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 4.3.  When the schedule does not provide a zero percent evaluation for in a Diagnostic Code, a zero percent evaluation will be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2010).  

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the Veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Although the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 
12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  In Hart v. Mansfield, the CAVC extended entitlement to staged ratings to claims for increased disability ratings where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  21 Vet. App. 505, 511 (2007).  

It should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. 
§ 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7.

Application of the Rating Schedule

Spine Ratings in General

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  The disabilities of the spine that are rated under the General Rating Formula for Diseases and Injuries of the Spine include vertebral fracture or dislocation (Diagnostic Code 5235), sacroiliac injury and weakness (Diagnostic Code 5236), lumbosacral or cervical strain (Diagnostic Code 5237), spinal stenosis (Diagnostic Code 5238), spondylolisthesis or segmental instability (Diagnostic Code 5239), ankylosing spondylitis (Diagnostic Code 5240), spinal fusion (Diagnostic Code 5241), and degenerative arthritis of the spine (Diagnostic Code 5242) (for degenerative arthritis of the spine, see also Diagnostic Code 5003).

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent disability rating is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent disability rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.

The Notes following the General Rating Formula for Diseases and Injuries of the Spine provide further guidance in rating diseases or injuries of the spine.  Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  Note (2) provides that, for VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  See also Plate V, 38 C.F.R. § 4.71a.  Note (3) provides that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  Note (4) provides that the rater is to round each range of motion measurement to the nearest five degrees.  Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the  following: difficulty walking because of a limited line of  vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal  margin on the abdomen; dyspnea or dysphagia; atlantoaxial or  cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Note (6) provides that disability of the thoracolumbar and cervical spine segments are to be rated separately, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a.

Diagnostic Code 5243 (effective September 26, 2003) provides that intervertebral disc syndrome (IVDS) is to be rated either under the General Rating Formula for  Diseases and Injuries of the Spine or under the Formula for  Rating Intervertebral Disc Syndrome Based on Incapacitating  Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent disability rating is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent disability rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of the entire spine.  
38 C.F.R. § 4.71a.

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (effective September 26, 2003) provides a 10 percent disability rating for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 (effective September 26, 2003) provides that, for purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Note (2) provides that, if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment is to be rated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a.

Rating Mechanical Low Back Pain

In a February 1997 rating decision, the RO granted service connection and assigned an initial 10 percent rating for mechanical low back pain, pursuant to former Diagnostic Code 5295, effective November 1, 1996.  

The Veteran filed the current claim for increase in January 2008.  An April 2010 rating decision subsequently granted a higher rating of 20 percent for the period from December 12, 2009; consequently, the issue on appeal is one for a higher staged rating, in excess of 10 percent prior to December 12, 2009, and in excess of 20 percent since December 12, 2009. 

In her claim for increase, the Veteran wrote that each of her disabilities is giving her problems on a day-to-day basis.  On her notice of disagreement, she wrote that all of her disabilities give her pain on a daily basis.  

Rating period prior to December 12, 2009

Turning to the increased rating period prior to December 12, 2009, regarding limitation of motion, the current evaluation contemplates pain on motion and flexion greater than 60 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees.  In order to warrant a higher evaluation, there must be the functional equivalent of limitation of flexion to 60 degrees or less due to pain, weakness, fatigue, or incoordination; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees.  

The report of VA examination in April 2008 records forward flexion to 90 degrees, extension to 30 degrees, right and left lateral flexion to 30 degrees, and right and left rotation to 30 degrees, all accomplished without pain.  The combined range of motion as calculated by the Board in accordance with the rating schedule is 240 degrees.  The examiner noted that the Veteran used no assistive devices, and walked unaided without difficulty.  The examiner found no limitation of motion or loss of function.  Radiological review of the lumbar spine showed only degenerative osteoarthritis, which was determined by the examiner to be normally expected and an age-related change commonly found at age 45 years.  The examiner determined that this was not caused by nor made worse by active military service.

Thus, the range of motion of the thoracolumbar spine exceeded 60 degrees, and the combined range of motion exceeded 120 degrees.  These measurements were in fact normal, as defined under Note (2).  And, according to the examiner, there was no additional functional loss.  

As noted above, evaluations in excess of the minimum compensable rating must be based on demonstrated functional impairment.  In this case, even if it were shown that there was pain, fatigue, weakness, lack of endurance, or incoordination, such symptoms did not prevent the Veteran from attaining at least 60 degrees of forward flexion.  

Regarding other orthopedic bases for a 20 percent evaluation, the current evaluation contemplates muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour.  In order to warrant a higher evaluation, there must be the functional equivalent of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  However, the August 2008 examiner reported that gait was steady and coordinated.  X-rays showed that vertebral alignment was normal. 

Rating period from December 12, 2009

For the period since December 12, 2009, the current evaluation contemplates pain on motion and flexion greater than 30 degrees, or combined range of motion of the thoracolumbar spine not greater than 120 degrees, or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  In order to warrant a higher rating, the evidence must show forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Ankylosis is complete immobility of the joint in a fixed position, either favorable or unfavorable.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) and Lewis v. Derwinski, 3 Vet. App. 259 (1992).

Regarding range of motion, the report of VA examination in December 2009 reveals forward flexion measured from 0 to 40 degrees, extension was from 0 to 15 degrees, left lateral flexion was from 0 to 20 degrees, right lateral flexion was from 0 to 33 degrees, left lateral rotation was from 0 to 26 degrees, right lateral rotation was from 0 to 18 degrees.  On second repetition forward flexion was from 0 to 40 degrees, extension was from 0 to 17 degrees, left lateral flexion was from 0 to 20 degrees, right lateral flexion was from 0 to 32 degrees, left lateral rotation was from 0 to 22 degrees, right lateral rotation was from 0 to 13 degrees.  There was no ankylosis.  

Thus, in all measurements, the range of motion of the thoracolumbar spine exceeded 30 degrees.  There were spasms noted.  However, these are fully contemplated in the 20 percent evaluation.  Moreover, inspection of the position of the head, curvatures of the spine, and symmetry in appearance, were all normal.  

It is clear from the record that the Veteran has limited motion and painful motion.  The provisions of 38 C.F.R. § 4.59 establish that the Veteran is entitled to a minimum compensable evaluation for limitation of motion of the thoracolumbar spine.  However, evaluations in excess of the minimum compensable rating must be based on demonstrated functional impairment.  In this case, while there was pain associated with motion, there was no fatigue, weakness, lack of endurance, or incoordination.  Moreover, the pain did not prevent the Veteran from attaining at least 30 degrees of forward flexion.  

While the Veteran clearly believes she is entitled to a higher rating, she has not explained in terms of the rating schedule and criteria, how her symptomatology warrants a higher rating, and the evidence clearly indicates that it does not.  The Veteran's principal complaint is pain.  The Veteran's report of pain is competent and credible.  Pain is certainly a component of disability, and the Board does not seek to minimize its impact; however, all compensable levels under the rating schedule are assigned "with or without symptoms such as pain."  In essence, the Veteran's report of pain is not itself probative of entitlement to a higher rating.  Indeed, the evidence demonstrates no additional functional impairment that would warrant a higher rating than currently assigned.  

The Board has also considered entitlement to a higher rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  However, in this case, the December 2009 examiner specifically found that there were no incapacitating episodes of intervertebral disc syndrome during the past 12 months.  The Veteran has not asserted that she has had episodes with bedrest prescribed by a physician and treatment by a physician, and there is no record of such episodes.  

The Board has also considered associated objective neurologic abnormalities.  In this case, the December 2009 examiner found no bowel or bladder dysfunction.  In the lower extremities, the Veteran was unable to discriminate between two points that are several centimeters apart, and was unable to discern between sharp and dull pinprick; however, other findings were largely normal.  Temperature, proprioception, position sense, vibratory senses were normal.  There were no indications of significant neurological deficit such as muscle wasting, muscle atrophy, lesions, or loss of fine motor control.  Pulses were 2+.  Muscle strength on hip adduction, hip abduction, knee flexion, knee, extension, and foot extension was described as good.  

Under any of the diagnostic codes pertaining to neurological impairment of the lower extremities, for a compensable rating, there must be at least mild incomplete paralysis of the affected nerve.  Here, the Veteran's difficulty in discerning location of touch and inability to discern the difference between sharp and dull pinprick does not appear to represent even mild incomplete paralysis, as there is no apparent functional impairment associated with these findings.   

In summation of the Board's findings, the evidence since December 12, 2009 does not reflect such functional impairment due to the Veteran's lumbar spine disability as would approximate the criteria for a 40 percent or higher rating.  The Board accepts the Veteran's competent description of her symptoms.  However, even considering that evidence, the overall disability picture does not more nearly approximate the criteria for a 40 percent rating than it does for the current 20 percent rating.  In addition, there have been no incapacitating episodes of intervertebral disc syndrome, and there are no associated objective neurologic abnormalities.  

While the Veteran clearly believes she is entitled to a higher rating, she has not explained in terms of the rating schedule and criteria, how her symptomatology warrants a higher rating, and the evidence clearly indicates that it does not.  

The Board has also considered entitlement to a higher rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  However, the report of VA examination in August 2008 reveals that the Veteran denied periods of incapacitation (physician ordered bed rest) in the past year.  Thus, she does not contend that such a rating is warranted. 

The Board has also considered associated objective neurologic abnormalities.  In this case, the report of VA examination in August 2008 reveals that the Veteran denied bowel, bladder or sexual dysfunction.  There was no complaint of lumbar neuropathy or radiation.  Again, her contentions appear to be in line with the objective findings.  

In summation of the Board's findings, prior to December 12, 2009, there appears to be a material difference in the Veteran's disability picture as compared to the period since December 12, 2009, and a staged rating, as assigned, is appropriate.  There is no basis prior to December 12, 2009 to assign a rating higher than 10 percent, or to assign a separate rating based on associated objective neurological abnormalities.  To the extent any higher level of compensation is sought for either period, the Board finds that the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7. 

Rating Degenerative Disc Disease of the Cervical Spine

In a February 1997 rating decision, the RO granted service connection and assigned an initial 20 percent rating for degenerative disc disease of the cervical spine, pursuant to former Diagnostic Code 5293, effective November 1, 1996.  The Veteran filed the current claim for increase in January 2008.  

The 20 percent evaluation contemplates pain on motion and flexion greater than 15 degrees; or, combined range of motion not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  In order to warrant a higher evaluation, there must be the functional equivalent of limitation of flexion to 15 degrees or less; or, favorable ankylosis of the entire cervical spine due to weakness, fatigue, or incoordination.  Ankylosis is complete immobility of the joint in a fixed position, either favorable or unfavorable.  Dinsay, 9 Vet. App. at 81; Lewis, 3 Vet. App. 259.

In her claim, the Veteran stated that each of her disabilities is giving her problems on a day-to-day basis.  On her notice of disagreement, she stated that all of her disabilities give her pain on a daily basis.  

The report of VA examination in December 2009 reveals forward flexion was from 0 to 30 degrees; extension was from 0 to 20 degrees, left lateral flexion was from 0 to 15 degrees; right lateral flexion was from 0 to 20 degrees; left lateral rotation was from 0 to 39 degrees; and right lateral rotation was from 0 to 30 degrees.  On second repetition, forward flexion was from 0 to 30 degrees, extension was from 0 to 14 degrees, left lateral flexion was from 0 to 10 degrees, right lateral flexion was from 0 to 13 degrees, left lateral rotation was from 0 to 32 degrees, and right lateral rotation was from 0 to 34 degrees.  There was pain associated with motion, but no fatigue, weakness, lack of endurance, or incoordination.  The Veteran reported severe stiffness and weakness, and severe pain that travels to the arms and fingers.  There were spasms, but no effusion, instability, weakness, tenderness, redness, heat, or abnormal guarding of movement.  There was no ankylosis.  

The report of VA examination in April 2008 reveals forward flexion to 45 degrees, extension to 45 degrees, right and left lateral flexion to 45 degrees, and right and left rotation to 55 degrees.  All were accomplished without pain.  The examiner found no limitation of motion or loss of function.

Thus, in all measurements, the range of motion of the cervical spine exceeded 15 degrees.  There were spasms noted.  However, these are fully contemplated in the 20 percent evaluation.  

It is clear from the record that the Veteran has limited motion and painful motion.  The Veteran has stated that her current job requires her to turn her head and neck continuously back and forth from a reception window towards a computer screen to input data and schedule appointments.  The provisions of 38 C.F.R. § 4.59 establish that the Veteran is entitled to a minimum compensable evaluation for limitation of motion of the thoracolumbar spine.  However, evaluations in excess of the minimum compensable rating must be based on demonstrated functional impairment.  In this case, while there was pain associated with motion, as well as weakness, these symptoms did not prevent the Veteran from attaining at least 15 degrees of forward flexion.  

While the Veteran asserts she is entitled to a higher rating, she has not described such symptomatology as would warrant a higher rating under the rating schedule and criteria.  Pain associated with motion is certainly a component of disability; however, all compensable levels under the rating schedule are assigned "with or without symptoms such as pain."  In essence, the Veteran's report of pain, even severe pain as she has described, is not itself probative of entitlement to a higher rating.  Indeed, the evidence demonstrates no additional functional impairment that would warrant a higher rating than currently assigned.  

The Board has also considered associated objective neurologic abnormalities.  The Board notes that the Veteran is separately rated for median nerve impairment of both upper extremities, and those ratings will be addressed below.  Otherwise, the report of VA examination in December 2009 reveals that neurological examination was normal.  There were no indicators of significant neurological impairment such as muscle wasting, muscle atrophy, lesions, or loss of fine motor control.  Pulses were 2+.  Reflexes were 2+.  Based on these findings, there is no basis to assign a separate rating for associated objective neurologic abnormalities.  

In summation of the Board's findings, for the entire period of the claim, the criteria for any higher rating are not more nearly approximated than those for the 10 percent rating prior to December 12, 2009, and 20 percent rating thereafter.  There is also no basis to assign a separate rating based on associated objective neurological abnormalities.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 4.3, 4.7. 

Rating Wrist Disabilities

In a February 1997 rating decision, the RO granted service connection and assigned an initial noncompensable rating for carpal tunnel syndrome of the right and left wrists, pursuant to Diagnostic Code 8516, effective November 1, 1996.  In an August 1998 rating decision, the ratings were increased to 10 percent for each wrist, effective November 1, 1996.  

The Veteran filed the current claim for increase in January 2008.  The May 2008 rating decision continued the 10 percent ratings, but applied Diagnostic Code 8515 instead of 8516.  

Diagnostic Code 8515 governs paralysis of the median nerve and provides as follows:

Complete Paralysis: the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; pain with trophic disturbances: 

	Major	Minor
	70% 		60% 

Incomplete Paralysis:   
	Major	Minor
Severe 	50% 		40% 
Moderate 	30% 		20% 
Mild 	10% 		10% 

The current ratings of 10 percent for carpal tunnel syndrome contemplate incomplete paralysis of the median nerve that is mild in degree.  In order to warrant a higher evaluation, there must be the functional equivalent of moderate incomplete paralysis.  

In this case, as the criteria are progressive, the Board places particular significance on symptoms of the type enumerated under complete paralysis, but to a lesser degree.  A note applicable to ratings of the peripheral nerves provides that the term "incomplete paralysis," indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  

In her claim for increase, the Veteran wrote that each of her disabilities are giving her problems on a day-to-day basis.  On her notice of disagreement, she stated that all of her disabilities give her pain on a daily basis.  

The report of VA examination in December 2009 reveals complaint of pain, weakness, fatigue and functional loss, and burning sensation.  The Veteran reported that she was having trouble buttoning her shirt, grabbing a drink bottle, grasping, locking on, and latching.  However, neurological examination was normal.  There was no muscle wasting, muscle atrophy, lesions, or loss of fine motor control.  Pulses were 2+.  On the right, the Veteran was unable to discern sharp and dull on pinprick, and was unable to discriminate between two points that are several centimeters apart.  However, temperature, proprioception, position sense, and vibratory sense were normal.  

On the left, upon VA examination in December 2009, the Veteran was also unable to discriminate between two points that are several centimeters apart; however, pinprick, temperature, proprioception, position sense, vibratory sense were normal.  

The report of VA examination in April 2008 reveals the Veteran's occupation involving data entry, creating chronic mechanical stress on the hands and wrists.  The Veteran reported that she experiences discomfort and numbness and tingling in her left arm to her elbow and ends of her index finger.  The pain is causing lack of sleep, loss of appetite and daily tasks become difficult.  The examiner noted no effect on routine daily activities.  Motion of thumb and fingers was normal with respect to grasping, pushing, pulling, twisting, probing, writing, and touching.  Neurological examination was within normal limits.  Range of motion for PIP thumb joint flexion was 0-80 degrees.  MP joint extension was 0-45 degrees.  MP joint flexion was 0-90 degrees.  DIP joint flexion was 0-70 degrees.  Fingers circumduction was 0-90 degrees. 

For the right thumb, MP joint extension and flexion was from 0-60 degrees.  IP joint extension and flexion was from 0-70 degrees.  For the left thumb, MP joint extension and flexion was from 0-60 degrees.  IP joint extension and flexion was from 0-80 degrees. 

Bilateral wrist extension was from 0 to 70 degrees, bilateral flexion was from 0-90 degrees.  Bilateral supination was from 0-90 degrees.  Bilateral pronation was from 0-90 degrees.  Radial deviation was 0-15 on the right, 0-20 on the left.  Ulnar deviation was 0-20 on the right and 0-30 on the left.  The examiner interpreted these findings as no limited motion during the exam.  There was pain on palpation of the right 1st MCP joint and thenar eminence. 

Thus, pain, fatigue, and weakness of the fingers appear to be the Veteran's principal complaints.  This clearly has an impact on her daily activities, particularly in light of her occupational duties involving keyboard data entry, despite the April 2008 examiner's comment that there was no effect on routine daily activities.  While the Board accepts that the Veteran experiences the symptoms she reports, the Board finds that the involvement with respect to each extremity is primarily, if not wholly, sensory in nature.  The only objectively abnormal finding relates to impaired sensation to discern sharp and dull pinprick, and to discriminate between two points that are several centimeters apart.  Pertinently, clinical findings suggestive of weakness, such as muscle wasting and atrophy are normal.  Motion of the fingers, thumbs, and wrists was essentially normal, with none of the type of nonsensory impairment (to any degree) reflective of complete paralysis, such as abnormal inclination of the hands, or abnormal or weak extension, pronation, abduction, opposition, or flexion of the wrists, fingers, or thumbs, impairment of the ability to make a fist.  

While the sensory-type symptoms reported by the Veteran are disabling, and impair the ability to obtain full use of her right and left hand and wrist, the Board finds that the level of impairment is no greater than mild with respect to either hand for the entire period of claim for increase.  This assessment is based not only on the clinical findings, but on the symptoms she has reported to examiners and to VA.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7. 

Rating Hypertension

In a September 1997 rating decision, the RO granted service connection and assigned an initial 10 percent rating for hypertension, pursuant to Diagnostic Code 7101, effective November 1, 1996.  The Veteran filed the current claim for increase in January 2008.  

Diagnostic Code 7101 governs ratings for hypertensive vascular disease (hypertension and isolated systolic hypertension) and rates as follows:  

60% Diastolic pressure predominantly 130 or more;

40% Diastolic pressure predominantly 120 or more;

20% Diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more;

10% Diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.

Note (1): Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  For purposes of this section, the term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  

Thus, the 10 percent rating for hypertension contemplates diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more.  In order to warrant a higher evaluation, there must be diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more.  

In her claim, the Veteran stated that each of her disabilities are giving her problems on a day-to-day basis.  On her notice of disagreement, she stated that all of her disabilities give her pain on a daily basis.  

The report of VA foot examination in April 2008 reveals blood pressure of 137/91.  At an August 2008 E.R. visit, it was 140/92.  A VA joints examination in April 2009 showed blood pressure at 129/87.  In December 2009, the Veteran's blood pressure was measured in 3 positions: lying, it was 109/71, sitting it was 122/78, and standing, it was 112/80.  

Thus, in all measurements, the Veteran's diastolic pressure is less than 110, and in all measurements, the Veteran's systolic pressure is less than 200.  

While the Veteran believes she is entitled to a higher rating, she has not explained in terms of the rating schedule and criteria how her symptomatology warrants a higher rating, and the evidence indicates that it does not.  In summation of the Board's findings, for the entire period of the claim, the criteria for any higher rating are not more nearly approximated than those for the current 10 percent rating for the entire period of rating.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7. 

Rating Knee Disabilities

In a February 1997 rating decision, the RO granted service connection and assigned an initial 10 percent rating for the right knee, pursuant to Diagnostic Code 5299-5262, effective November 1, 1996.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  The additional code is shown after a hyphen.  38 C.F.R. § 4.27.  Also, in the February 1997 rating decision, the RO granted service connection and assigned an initial noncompensable rating for the left knee, pursuant to Diagnostic Code 5257, effective November 1, 1996.  

The Veteran filed the current claim for increase in January 2008.  The May 2008 rating decision on appeal continued the noncompensable (0 percent) rating for the left knee.  Subsequently, a May 2009 rating decision granted an increased 10 percent rating for the left knee for the rating period from August 1, 2008, thus creating a staged rating.

The Veteran's left knee is rated under Diagnostic Code 5257, which provides ratings for other impairment of the knee that includes recurrent subluxation or lateral instability.  Slight recurrent subluxation or lateral instability of the knee is rated 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated 30 percent disabling.  38 C.F.R. § 4.71a.  Separate disability ratings are possible for arthritis with limitation of motion under Diagnostic Codes 5003 and instability of a knee under Diagnostic Code 5257.  See VAOPGCPREC 23-97.  When x-ray findings of arthritis are present and a veteran's knee disability is rated under Diagnostic Code 5257, the veteran would be entitled to a separate compensable rating under Diagnostic Code 5003 if the arthritis results in noncompensable limitation of motion and/or objective findings or indicators of pain.  See VAOPGCPREC 9-98.


Diagnostic Code 5258 provides a 20 percent rating for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  
38 C.F.R. § 4.71a.

Diagnostic Code 5259 provides a 10 percent rating for removal of semilunar cartilage that is symptomatic.  38 C.F.R. § 4.71a.

Diagnostic Code 5260 provides ratings based on limitation of flexion of the leg.  Flexion of the leg limited to 60 degrees is rated noncompensably (0 percent) disabling; flexion of the leg limited to 45 degrees is rated 10 percent disabling; flexion of the leg limited to 30 degrees is rated 20 percent disabling; and flexion of the leg limited to 15 degrees is rated 30 percent disabling.  38 C.F.R. § 4.71a.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (Diagnostic Code 5260) and limitation of extension (Diagnostic Code 5261) of the same knee joint). 

Diagnostic Code 5261 provides ratings based on limitation of extension of the leg.  Extension of the leg limited to 5 degrees is rated noncompensably (0 percent) disabling; extension of the leg limited to 10 degrees is rated 10 percent disabling; extension of the leg limited to 15 degrees is rated 20 percent disabling; extension of the leg limited to 20 degrees is rated 30 percent disabling; extension of the leg limited to 30 degrees is rated 40 percent disabling; and extension of the leg limited to 45 degrees is rated 50 percent disabling.  38 C.F.R. § 4.71a.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (Diagnostic Code 5260) and limitation of extension (Diagnostic Code 5261) of the same knee joint). 

Diagnostic Code 5262 provides ratings based on impairment of the tibia and fibula.  Malunion of the tibia and fibula with slight knee or ankle disability is rated 10 percent disabling; malunion of the tibia and fibula with moderate knee or ankle disability is rated 20 percent disabling; and malunion of the tibia and fibula with marked knee or ankle disability is rated 30 percent disabling.  Nonunion of the tibia and fibula with loose motion, requiring a brace, is rated 40 percent disabling.  38 C.F.R. § 4.71a.

The Board notes that separate ratings may be assigned for instability, loss of flexion, and loss of extension as long as the appropriate symptomatology is shown.  However, the rating for the right knee under Diagnostic Code 5262 does not appear to permit separate ratings, as those criteria specify all knee disability.  Nevertheless, the Board will consider whether a change in diagnostic codes for the right knee would prove more favorable.  

Thus, the current 10 percent rating for the right knee contemplates malunion of the tibia and fibula with slight knee disability.  In order to warrant a higher rating, there must be the functional equivalent of moderate knee or ankle disability.  Alternatively, were the knee to be rated in accordance with instability and limitation of motion, the current 10 percent rating contemplates extension that is not limited to 10 degrees, flexion that is not limited to 45 degrees, and/or slight lateral instability or recurrent subluxation.  In order to warrant a higher evaluation, there must be the functional equivalent of limitation of flexion to 45 degrees, or extension that is limited to 10 degrees, or moderate lateral instability or recurrent subluxation.  As noted above, each represents an independent basis for increase, with separate ratings available where warranted.  

The current evaluation for the left knee (since August 1, 2008) contemplates slight instability, extension that is not limited to 10 degrees, and flexion that is not limited to 45 degrees.  In order to warrant a higher evaluation, there must be the functional equivalent of moderate instability or recurrent subluxation, or limitation of flexion to 45 degrees, or extension that is limited to 10 degrees.  

In her claim for increase, the Veteran wrote that each of her disabilities is giving her problems on a day-to-day basis.  On her notice of disagreement, she stated that all of her disabilities give her pain on a daily basis.  

The report of VA examination in December 2009 reveals the Veteran's complaint of pain, stiffness, instability, lack of endurance, weakness, swelling, and giving way.  She stated that, during walking, she becomes unstable, nearly falling.  She is prevented from exercising and running, and moving quickly can be painful.  Going up and down stairs hurts if there is moisture in the air. 

On examination in December 2009, range of motion of the right knee was from 0 to 60 degrees.  This dropped to 55 degrees on the second repetition.  Range of motion of the left knee was from 0 to 65 degrees.  There was no ankylosis.  There was pain and weakness associated with range of motion, but no fatigue, lack of endurance or incoordination.  

McMurray's testing for lateral meniscus was negative on the left, but positive on the right.  However, varus and valgus stress of medial collateral ligaments, lateral collateral ligaments, anterior cruciate ligaments, and posterior cruciate ligaments, was normal, bilaterally.  Medial meniscus (McMurray's test) was negative bilaterally.  The Veteran's gait was abnormal due to a decreased stride.  There were no signs of abnormal weight bearing such as foot callosities, breakdown, or unusual shoe wear pattern.  There was slight instability of the right knee.  There was objective evidence of instability and abnormal movement on the right, but no edema, effusion, tenderness, redness, heat, or guarding.  

The report of VA examination in April 2009 reveals no deformity; the left knee does give way, but the right knee does not.  There was no instability, but there was pain.  There was left knee stiffness, but not for the right.  There was no weakness or incoordination.  There was decreased speed of joint motion on the left, but not the right.  There were no episodes of dislocation or subluxation, but there was a feeling of giving way in the left knee.  There were no locking episodes.  There was evidence of effusion in the left knee, shown on MRI, but not in the right knee.  There was swelling in the left knee, but no symptoms of inflammation on the right.  There were no flare-ups reported on the right, but on the left, there were flares with severity 6 out of 10, and up to 9 or 10 out of 10 at a daily frequency, with severe pain 4-5 times in the prior month, and with duration of 1 to 2 weeks.  The precipitating and alleviating factors for flare-ups were described by the Veteran as slips, getting up to give messages, any time there is a lot of walking involved, as well as weather.  During flares, she does not want to bend, wash or do family activities, grocery shopping, or walking.  She just wants to stay in bed.  

The April 2009 VA examiner reported no constitutional symptoms of arthritis and no incapacitating episodes of arthritis.  There were no functional limitations on standing or walking, no evidence of abnormal weight bearing, no loss of a bone or part of a bone, and no inflammatory arthritis.  

Findings for the left knee at the April 2009 VA examination included edema, effusion, tenderness, pain at rest, and guarding of movement.  There was a Baker's cyst to posterior aspect of knee.  There was no crepitation, grinding, patellar abnormality, meniscus abnormality, or abnormal tendons or bursae, but there were clicks or snaps, instability described as mild, with giving way with ambulation.  Anterior/posterior cruciate ligament stability in 30 degrees of flexion was normal.  Anterior/posterior cruciate ligament stability in 90 degrees of flexion was normal.  Medial/lateral collateral ligament stability (varus/valgus) in neutral position was abnormal due to mild instability and movement of both varus and valgus.  Medial/lateral collateral ligament stability (varus/valgus) in 30 degrees flexion was abnormal due to mild instability with movement of both varus and valgus.  

Findings for the right knee included no crepitation, grinding, patellar abnormality, meniscus abnormality, abnormal tendons or bursae.  There were clicks or snaps.  Anterior/posterior cruciate ligament stability in 30 degrees of flexion was normal.  Anterior/posterior cruciate ligament stability in 90 degrees of flexion was normal.  Medial/lateral collateral ligament stability (varus/valgus) in neutral position was abnormal due to mild movement of both varus and valgus.  Medial/lateral collateral ligament stability (varus/valgus) in 30 degrees flexion was normal.  

Left knee flexion was 0-125 degrees, extension was normal, and there was no objective evidence of pain with active motion.  Right knee flexion was 0-130 degrees, extension was normal, and there was no objective evidence of pain with active motion.  There was no ankylosis of either knee. 

The Veteran sustained a twisting injury of the left knee in July 2008.  Orthopedic evaluation in August 2008 revealed no effusion.  She was able to fully extend her knee and flex to 120 degrees.  She had tenderness on palpation.  She had pain with McMurray's testing, and some laxity on anterior drawer testing.  In September 2008, there was minimal joint effusion, no pain with patella ballottement or tracking, tenderness with both medial and lateral joint line palpation, and pain with both valgus and varus stress applied.  The ligaments were lax with Lachman's examination.  An MRI of the left knee was consistent with ruptured Baker's cyst as well as ACL tear.  

On VA examination in April 2008, there was no joint laxity noted for the right knee.  Lateral/medial mobility was normal.  There was no locking with movement, and no pain or locking with the examination.  Range of motion of the right knee was from 0 degrees to 140 degrees.  This was described as normal range of motion.  The Veteran had near-normal ankle range of motion, losing just 5 degrees of plantar flexion in each ankle (pertinent to Diagnostic Code 5262).  The examiner reported that the Veteran had no limited motion, or complaints of pain or discomfort during the examination.  There was no complaint of pain, weakness, fatigue, or lack of endurance with repetitive motion.  The Veteran had no additional limitation of function or limited range of motion with any of the joints evaluated during the examination.  The examiner stated that the examination was normal taking the Veterans age and body type into consideration.  

Based on complaints of giving way, decreased speed of joint motion, swelling, MRI evidence of effusion, reports of flare-ups several times per month, pain at rest, guarding of movement, abnormal gait due to decreased stride, as well as a ruptured Baker's cyst, the Board concludes that instability of the left knee has been moderate in degree since August 1, 2008.  However, in light of the absence of abnormal weight bearing signs, such as foot callosities, breakdown, or unusual shoe wear pattern, and absence of functional limitations on standing or walking, the Board also finds that severe instability or subluxation of the left knee is not shown or more nearly approximated.  In so finding, the Board also places great reliance on the April 2009 examiner's clinical description of the degree of instability as mild.  While the Board has concluded that the overall functional impairment caused by the disability is moderate, instability is the principal criterion for the rating, and the examiner's expertise is accorded significant weight.  

The Board finds that the Veteran's right knee has been manifested by no more than slight disability.  Significant to this finding, the Veteran's right knee was found to have slight instability by the December 2009 examiner, but no edema, effusion, tenderness, redness, heat, or guarding.  There was mild movement of the medial/lateral collateral ligament in April 2009, but no effusion.  Significantly, no flare-ups were reported for the right knee.  Also significant are the absence of abnormal weight bearing signs, such as foot callosities, breakdown, or unusual shoe wear pattern, and absence of functional limitations on standing or walking, as noted in April 2009.  The Board also notes that the April 2008 findings were minimal.  Based on these findings, the Board concludes that moderate knee disability is not shown for the right knee per Diagnostic Code 5262, nor is moderate instability shown, were the right knee to be alternatively rated under Diagnostic Code 5257. 

In addition to instability of the left and right knee, the evidence also demonstrates that motion of the knees is painful.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  However, the Veteran is currently assigned a compensable evaluation since August 1, 2008 for the left knee, as well as a compensable rating for the right knee throughout the period on appeal.  Evaluations in excess of the minimum compensable rating must be based on demonstrated functional impairment.  

The Board again acknowledges that separate ratings may be assigned under Diagnostic Code 5257, 5260, and 5261; however, separate ratings are warranted only if the criteria are met.  Here, range of extension has consistently been normal, and range of flexion has always exceeded 45 degrees.  Thus, as the Veteran is already receiving a compensable rating for the right knee, and is receiving a compensable rating since August 1, 2008 for the left knee, painful motion alone does not warrant a higher or separate rating where, as here, such painful motion does not functionally limit motion to a compensable degree.  

Prior to August 1, 2008, in order to warrant a higher evaluation for the left knee, there must be the functional equivalent of slight instability or recurrent subluxation, or limitation of flexion to 45 degrees, or extension that is limited to 10 degrees. 

On VA examination in April 2008, there was no joint laxity noted.  Lateral/medial mobility was normal.  There was no locking with movement, and no pain or locking with the examination.  Range of motion of the left knee was from 0 degrees to 140 degrees.  This was described as normal range of motion.  The examiner reported that the Veteran had no limited motion, or complaints of pain or discomfort during the examination.  There was no complaint of pain, weakness, fatigue, or lack of endurance with repetitive motion.  The Veteran had no additional limitation of function or limited range of motion.  The examiner stated that the examination was normal taking the Veterans age and body type into consideration.  

Thus, the evidence pertinent to this period shows an essentially asymptomatic left knee.  The knee was not unstable, there was no locking, no pain, and range of motion was normal.  While the Veteran reported on her claim form that each of her disabilities were causing pain, she made no comments specific to her left knee.  By contrast, the April 2008 examiner noted no complaints of pain or discomfort during the examination.  There was no complaint of pain, weakness, fatigue, or lack of endurance with repetitive motion.  The Veteran had no additional limitation of function or limited range of motion with any of the joints evaluated during this examination.  The examination was normal taking the Veteran's age and body type into consideration.  While the Veteran is competent to report her symptoms, the Veteran's statements regarding the degree of impairment, other than asserting that she is worse, are non-specific.  They are therefore accorded less weight than the findings of the examiner.  The Board concludes that prior to August 1, 2008, a compensable rating for the left knee is not warranted under any applicable criteria.  

In summation of the Board's findings, prior to August 1, 2008, the Veteran's left knee disability was essentially asymptomatic.  Since August 1, 2008, the left knee has been manifested by moderate lateral instability or recurrent subluxation, as well as normal extension, and painful flexion that is not limited to 45 degrees.  As such, a compensable rating is not warranted prior to August 1, 2008, but a 20 percent rating is warranted since that date.  

For the entire period, the Veteran's right knee has been manifested by slight knee disability.  Were the knee rated in accordance with Diagnostic Codes 5257, 5260, and 5261, the knee has been manifested by slight instability, normal extension, and painful flexion that is not limited to 45 degrees.  As such, a rating higher than 10 percent is not warranted, nor is any separate rating.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against such claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7. 

Extraschedular Consideration

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1) (2010), which provides procedures for referral or assignment of an extraschedular evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The VA Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake,  
22 Vet. App. 111 (2008).

In this case, the Board finds that the schedular rating criteria contemplate the Veteran's service-connected mechanical low back pain, degenerative disc disease of the cervical spine, carpal tunnel syndrome, hypertension, and knee disabilities.  The spine rating criteria specifically provide for ratings based on the presence of arthritis, and limitation of motion of the spine including due to pain and other orthopedic factors and incapacitating episodes.  They also provide for ratings for neurological impairment.  

Similarly, the schedular criteria for hypertension, and for the knees and wrists contemplate the specific symptoms reported by the Veteran and noted on examination.  They include higher ratings where symptoms of the specified degree are shown.  

Because the schedular rating criteria are adequate to rate the Veteran's service-connected mechanical low back pain, degenerative disc disease of the cervical spine, carpal tunnel syndrome, hypertension, and knee disabilities, there is no 

exceptional or unusual disability picture to render impractical the application of the regular schedular standards.  For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1). 


ORDER

An increased rating for mechanical low back pain, in excess of 10 percent prior to December 12, 2009, and in excess of 20 percent after December 12, 2009, is denied. 

An increased rating in excess of 20 percent for degenerative disc disease of the cervical spine is denied.

An increased rating in excess of 10 percent for right wrist carpal tunnel syndrome is denied. 

An increased rating in excess of 10 percent for left wrist carpal tunnel syndrome is denied.

An increased rating in excess of 10 percent for hypertension is denied. 

An increased rating in excess of 10 percent for residuals of right knee anterior cruciate ligament injury is denied. 

An increased rating for left knee anterior cruciate ligament injury, in excess of 0 percent prior to August 1, 2008, and in excess of 10 percent since August 1, 2008, is denied.



REMAND

Rating Onychomycosis 

In a December 1997 rating decision, the RO granted service connection and assigned an initial noncompensable (0 percent) rating for onychomycosis, pursuant to Diagnostic Code 7806, effective November 1, 1996.  The Veteran filed the current claim for increase in January 2008.  

Diagnostic Code 7806 provides ratings for dermatitis or eczema.  Dermatitis or eczema is to be rated under either the criteria under Diagnostic Code 7806 or to be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800) or scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability.  

Diagnostic Code 7806 provides that dermatitis or eczema that involves less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy is required during the past 12-month period, is rated noncompensably (0 percent) disabling.  Dermatitis or eczema that involves at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period, is rated 10 percent disabling.  Dermatitis or eczema that involves 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period, is rated 30 percent disabling.  Dermatitis or eczema that involves more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period, is rated 60 percent disabling.  38 C.F.R. § 4.118. 

The 0 percent rating for the Veteran's onychomycosis contemplates less than 5 percent coverage of entire body or exposed areas, and no more than topical therapy required.  In order to warrant a higher evaluation, there must be coverage of at least 5 percent of the entire body, or of exposed areas; or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  38 C.F.R. § 4.118.

Unfortunately, during the period of this claim, there is no evidence that addresses these criteria.  The Veteran was afforded a VA examination in April 2008, which directly addressed her toenail condition; however, the examiner did not provide findings pertinent to the rating criteria, such as coverage of the affected area, or necessity of systemic therapy such as corticosteroids or other immunosuppressive drugs.  The examiner provided an opinion regarding a relationship to service, even though the condition has been service-connected since December 1997.  In the April 2010 supplemental statement of the case, the RO denied the claim, setting out the pertinent rating criteria, but noting that the Veteran had not provided evidence that the criteria were met.  Finally, neither the April 2008 examiner nor the RO addressed the other potentially applicable rating criteria under Diagnostic Codes 7800-7805.

VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous examination where necessary to reach a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159.  See also Snuffer v. Gober, 10 Vet. App. 400 (1997).  Moreover, once VA undertakes the effort to provide an examination, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311(2007).  An inadequate examination frustrates judicial review.  Hicks v. Brown, 8 Vet. App. 417, 422 (1995).  Pursuant to 38 C.F.R. § 4.2, it is incumbent upon the rating board to return an examination report as inadequate if it does not contain sufficient detail.  

The Board finds that an examination that does not provide findings pertinent to the rating criteria used to evaluate the disability is inadequate.  Here, an examination confirmed that the Veteran's onychomycosis was symptomatic; however, the examiner did not provide findings pertinent to the rating criteria.  


Accordingly, the issue of increased (compensable) rating for onychomycosis is REMANDED for the following action:

1.  Afford the Veteran an examination to determine the current degree of severity of her service-connected onychomycosis.  The relevant documents in the claims folder should be made available to and reviewed by the examiner.  All indicated studies should be performed.  The examiner should specifically address the rating criteria under Diagnostic Codes 7800-7806.  

2.  Readjudicate the remanded claim for increased (compensable) rating for onychomycosis.  If the benefit sought on appeal is not granted, she and her representative should be provided a supplemental statement of the case and an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


